DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/GB2018/051858 filed 07/02/2018, which claims the benefit of the priority of European Patent Application No. EP17179099.1 filed 06/30/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 01/24/2022 had been considered by the examiner.

	Election/Restrictions
Claims 72-81 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II-V or based on the elected species, there being no allowable generic or linking claim. Election was made in the reply filed on 11/22/2021. Applicant’s election of Group I drawn to a pore comprising CsgG pore and a modified CsgF peptide, in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. (MPEP § 818.01(a)).
After further consideration, the Examiner rescinds the Election of Species requirement. As a result, claims 62-71 are under examination.
Claim Status
Claims 62-71 are being examined on the merits in this office action.

Claim Objections
Claims 68, are objected to because of the following informalities:  Appropriate correction is required.
Claim 68 contains a period in part (iii) line 4. This should be amended to remove the period and insert the word “or” or “and”.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Please see page 33, line 26; page 65, line 13 of the instant specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 depends on the cancelled claim 1. The claim is therefore indefinite because the metes and bounds are not known. For examination purposes, claim 64 is interpreted as depending on claim 62.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 62, 64, 67, and 70  are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Front. Cell. Infect. Microbiol. 5:33, 2015)-IDS 01/24/2022 in view of WO 2016/034591 A2 (hereinafter “the ‘591 publication”) and WO 2005/076010 A2 (hereinafter “the ‘010 publication”).
Taylor discloses an amyloid protein structure in Fig. 2 that discloses a CsgG and CsgF wherein CsgF is incorporated in CsgG pore forming a constriction (see Fig 2 a-c; and page 3, right col. Line 1-5). Taylor does not disclose that the polypeptide sequences are modified.
‘591 teaches mutant pores of CsgG that comprises modified CsgG monomer (abstract, claims 1-5). ‘591 teaches that the structure comprises the outer membrane CsgG and two soluble accessory proteins including CsgF (page 139, line 25-26). ‘591 discloses that modified versions of the polypeptide may serve to further enhance the suitability of the channel for such particular applications (page 3, line 2-3) and further that one or more modifications have been made to improve the ability of the monomer to interact with an analyte, such as a polynucleotide (page 5, line 5-7). Even though ‘591 does not explicitly disclose that the CsgF was modified, one or ordinary skill in the art would motivated to further modify CsgF for improved nucleotide discrimination.
With regards to the sequence of the CsgF peptide, ‘010 discloses SEQ ID NO: 16, which comprises the instant SEQ ID NO: 54 (Claim 16). The sequence has a length of from 25-50 amino acids and comprises amino acid of SEQ ID NO: 6 from residues 1 up to any one of residues 28 to 45 of the instant SEQ ID NO: 6 (See sequence reproduced below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Taylor and prepare a protein pore that comprises a modified monomer as taught by ‘591 because ‘591 discloses that the one or more modifications have been made to improve the ability of the monomer to interact with an analyte, such as a polynucleotide (page 5, line 5-7). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing the protein pore with a modified CsgF monomer because ‘591 teaches that modified version of the pore were able to insert into the membrane easily (page 3, line 15-18). The disclosures therefore render obvious the instant claims 62.
Regarding claim 64, ‘010 discloses SEQ ID NO: 16, which comprises the instant SEQ ID NO: 54 (Claim 16). The sequence has a length of from 25-50 amino acids and comprises amino acid of SEQ ID NO: 6 from residues 1 up to any one of residues 28 to 45 of the instant SEQ ID NO: 6 (See sequence reproduced below).

    PNG
    media_image1.png
    145
    712
    media_image1.png
    Greyscale


	Regarding claim 67, ‘591 teaches that the construct may comprise at least 2, at least 3, at least 4, at least 5, at least 6, at least 7, at least 8, at least 9 or at least 10 monomers (page 56, line 30-32).
Regarding claim 70, ‘591 teaches CsgG monomer of sequence of SEQ ID NO: 390 which is identical to the instant SEQ ID NO: 3 and further that the monomer may have one or more mutations (this reads on modification) at positions including Y51, N55 and F56 (Claim 31).

EXAMINER’S COMMENT AND ALLOWABLE SUBJECT MATTER
A pore comprising CsgG pore and a modified CsgF peptide wherein the CsgF peptide is a truncated CsgF peptide lacking the C-terminal head domain of CsgF and at least part of the neck domain of CsgF and wherein the CsgF peptide comprises a modification as those recited in claim 65 was not uncovered by prior art.
The closest prior art is WO 2016/034591 A2 (hereinafter “the ‘591 publication”). ‘591 teaches mutant pores of CsgG that comprises modified CsgG monomer (abstract, claims 1-5). ‘591 teaches that the structure comprises the outer membrane CsgG and two soluble accessory proteins including CsgF (page 139, line 25-26). ‘591 discloses that modified versions of the polypeptide may serve to further enhance the suitability of the channel for such particular applications (page 3, line 2-3) and further that one or more modifications have been made to improve the ability of the monomer to interact with an analyte, such as a polynucleotide (page 5, line 5-7).
As a result, claims 63, 65, 66, 68 , 69, and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 62, 64, 67, 70 are rejected. Claims 63, 65, 66, 68 , 69, and 71 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615